Exhibit 10.7


EXECUTION VERSION




CONSENT AND EIGHTH AMENDMENT
TO NOTE PURCHASE AND GUARANTEE AGREEMENT
This Consent and Eighth Amendment to Note Purchase and Guarantee Agreement (this
“Consent and Amendment”), dated as of October 5, 2017, is made by and among
CHICAGO BRIDGE & IRON COMPANY (DELAWARE), a Delaware corporation (the
“Company”), CHICAGO BRIDGE & IRON COMPANY N.V., a corporation incorporated under
the laws of The Netherlands (the “Parent Guarantor” and, together with the
Company, the “Obligors”), and each of the holders of the Notes (as defined
below) set forth on the signature pages to this Consent and Amendment
(collectively, the “Required Holders”).
RECITALS:
A.    The Obligors and each of the Noteholders have heretofore entered into the
Note Purchase and Guarantee Agreement dated as of December 27, 2012 (as amended
from time to time prior to the date hereof, the “Existing Note Purchase
Agreement” and as amended by this Consent and Amendment and as may be further
amended, amended and restated, supplemented or otherwise modified, the “Note
Purchase Agreement”), pursuant to which the Company issued (i) U.S. $150,000,000
aggregate principal amount of its 4.15% Senior Notes, Series A, due December 27,
2017, (ii) U.S. $225,000,000 aggregate principal amount of its 4.57% Senior
Notes, Series B, due December 27, 2019, (iii) U.S. $275,000,000 aggregate
principal amount of its 5.15% Senior Notes, Series C, due December 27, 2022 and
(iv) U.S. $150,000,000 aggregate principal amount of its 5.30% Senior Notes,
Series D, due December 27, 2024 (as amended from time to time prior to the date
hereof, the “Existing Notes” and as amended and restated pursuant to this
Consent and Amendment and as may be further amended, amended and restated,
supplemented or otherwise modified, the “Notes”).
B.    The Obligors have requested that the Required Holders agree to consent to
the Asset Disposition identified below and amend certain provisions of the
Existing Note Purchase Agreement.
C.    The Required Holders are willing to consent to the Asset Disposition
identified below and amend certain provisions of the Existing Note Purchase
Agreement pursuant to the terms and conditions set forth herein.
D.    Capitalized terms used herein shall have the respective meanings ascribed
thereto in the Note Purchase Agreement, as amended hereby, unless herein defined
or the context shall otherwise require.
E.    All requirements of law have been fully complied with and all other acts
and things necessary to make this Consent and Amendment a valid, legal and
binding instrument according to its terms for the purposes herein expressed have
been done or performed.





--------------------------------------------------------------------------------

Exhibit 10.7


NOW, THEREFORE, the Obligors and the Required Holders, in consideration of good
and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, do hereby agree as follows:
SECTION 1.    CONSENT TO EXISTING NOTE PURCHASE AGREEMENT.
Subject to the terms and conditions set forth herein, effective as of the Eighth
Amendment Effective Date, and pursuant to Section 10.3(a)(6) of the Existing
Note Purchase Agreement, the Required Holders hereby consent to and approve the
following transactions (the “Transactions”):
(a)    the assignment of a certain long term ground lease that expires on
December 19, 2132 and is described on Annex A attached hereto (the “Leasehold
Property”) and
(b)    the sale of a certain 1.2-acre laydown yard adjacent to the Leasehold
Property that is described on Annex B attached hereto (the “Freehold Property”
and, together with the Leasehold Property, the “Subject Properties”)
for a total purchase price of approximately £3.5 million plus VAT; provided such
assignment and sale are completed by November 15, 2017.
SECTION 2.    AMENDMENT TO EXISTING NOTE PURCHASE AGREEMENT.
(a)    Section 10.3(a)(6) is hereby amended and restated in its entirety to read
as follows:
(6)    other leases, sales, or other Dispositions of assets not otherwise
permitted by this Section 10.3(a) (but for the avoidance of doubt not including
the Tech Business Sale) if such transaction (a) is for consideration consisting
of 100 hundred percent (100%) cash, (b) is for not less than fair market value
(as determined in good faith by the Parent Guarantor’s or the applicable
Subsidiary’s board of directors or similar governing body), and (C) has been
approved in writing by the Required Holders prior to the consummation thereof;
provided, however, that no such approval shall be necessary for any such
individual transaction or series of related transactions, as applicable, in
which the consideration payable to the Obligors and the Subsidiaries does not
exceed U.S.$10,000,000 in the aggregate (whether such consideration is payable
in one or more installments); and
(b)    The following sentence is hereby added to the end of Section 9.14(d):
Notwithstanding anything to the contrary set forth in this Section 9.14(d), if
the aggregate Net Cash Proceeds or the Net Insurance/Condemnation Proceeds
arising from any event or series of related events, as applicable, referred to
in this Section 9.14(d) are less than U.S.$10,000,000 (whether payable in one or
more installments), the portion of such proceeds allocable to the Notes shall
remain on deposit in the blocked account until applied to a prepayment of the
Notes and the Company shall not be required to make a prepayment offer in
respect of the Notes with such portion until five (5) Business Days after
(i)    if such deposit is made on or prior to December 1, 2017, the earlier to
occur of (A) December 1, 2017 and (B) the date on which the amount on deposit


2



--------------------------------------------------------------------------------

Exhibit 10.7


in the blocked account allocable to the Notes shall be equal to or more than
U.S.$25,000,000 (excluding any Net Insurance/Condemnation Proceeds that are
permitted to be, and are, reinvested in accordance with Section 9.14(e)) or
(ii)    if such deposit is made after December 1, 2017, the earlier to occur of
(A) the amount on deposit in the blocked account allocable to the Notes shall be
equal to or more than U.S.$25,000,000 (excluding any Net Insurance/Condemnation
Proceeds that are permitted to be, and are, reinvested in accordance with
Section 9.14(e)) or (B) 90 days shall have elapsed since the last distribution
from the blocked account in respect of the Notes (provided that the Parent
Guarantor may, at its option, make such prepayment offer earlier).
SECTION 3.     REPRESENTATIONS AND WARRANTIES.
To induce the Required Holders to execute and deliver this Consent and Amendment
(which representations shall survive the execution and delivery of this Consent
and Amendment), each Obligor represents and warrants to the Required Holders
that:
(a)    this Consent and Amendment has been duly authorized, executed and
delivered by it and this Consent and Amendment constitutes the legal, valid and
binding obligation, contract and agreement of such Obligor enforceable against
it in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws or equitable
principles relating to or limiting creditors’ rights generally;
(b)    the Note Purchase Agreement, as amended by this Consent and Amendment,
constitutes the legal, valid and binding obligation, contract and agreement of
such Obligor enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws or equitable principles relating to or limiting creditors’
rights generally;
(c)    the execution, delivery and performance by such Obligor of this Consent
and Amendment (i) has been duly authorized by all requisite corporate action
and, if required, shareholder action, (ii) does not require the consent or
approval of any governmental or regulatory body or agency, and (iii) will not
(A) violate (1) any provision of law, statute, rule or regulation or its
certificate of incorporation or bylaws, (2) any order of any court or any rule,
regulation or order of any other agency or government binding upon it, or
(3) any provision of any indenture, agreement or other instrument to which it is
a party or by which its properties or assets are or may be bound, including,
without limitation, any Credit Agreement, or (B) result in a breach or
constitute (alone or with due notice or lapse of time or both) a default under
any indenture, agreement or other instrument referred to in clause (iii)(A)(3)
of this Section 3(c);
(d)    as of the date hereof after giving effect to this Consent and Amendment,
no Default or Event of Default has occurred which is continuing; and


3



--------------------------------------------------------------------------------

Exhibit 10.7


(e)    (i) the Parent Guarantor’s board of directors has determined that the
Transactions provide for the payment of consideration equal to the fair market
value of the Subject Properties and (ii) such consideration is all cash.
SECTION 4.    EFFECTIVENESS; CONDITIONS PRECEDENT AND CONDITION SUBSEQUENT.
This Consent and Amendment shall be effective as of the date first written above
(the “Eighth Amendment Effective Date”) upon the satisfaction of the following
conditions precedent:
(a)    executed counterparts of this Consent and Amendment, duly executed and
delivered by the Obligors and the Required Holders, shall have been delivered to
the Required Holders; and
(b)    the representations and warranties of the Obligors set forth in Section 3
hereof are true and correct on and with respect to the date hereof.
SECTION 5.    MISCELLANEOUS.
(a)    This Consent and Amendment shall be construed in connection with and as
part of the Note Purchase Agreement, and except as modified and expressly
amended by this Consent and Amendment, all terms, conditions and covenants
contained in the Existing Note Purchase Agreement are hereby ratified and shall
be and remain in full force and effect.
(b)    Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this Consent and
Amendment may refer to the Note Purchase Agreement without making specific
reference to this Consent and Amendment but nevertheless all such references
shall include this Consent and Amendment unless the context otherwise requires.
(c)    The descriptive headings of the various Sections or parts of this Consent
and Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.
(d)    This Consent and Amendment shall be governed by and construed in
accordance with New York law and shall be further subject to the provisions of
Section 24.7 and Section 24.8 of the Note Purchase Agreement.
(e)    Should any one or more of the provisions of this Consent and Amendment be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.
(f)    This Consent and Amendment may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Consent and Amendment by


4



--------------------------------------------------------------------------------

Exhibit 10.7


telecopy or other electronic means (including .pdf) shall be effective as
delivery of a manually executed counterpart of this Consent and Amendment.


[Signature pages follow.]




5



--------------------------------------------------------------------------------


Exhibit 10.7


IN WITNESS WHEREOF, the undersigned has duly executed this Consent and Amendment
as of the date first written above.


                    
CHICAGO BRIDGE & IRON COMPANY (DELAWARE)




By: /s/ Luciano Reyes
Name: Luciano Reyes
Title: Treasurer




CHICAGO BRIDGE & IRON COMPANY N.V.
By:
Chicago Bridge & Iron Company B.V., as its Managing Director





By: /s/ Michael S. Taff
Name: Michael S. Taff
Title: Authorized Signatory




[Signature to Consent and Eight Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------


Exhibit 10.7


This Consent and Amendment is hereby
accepted and agreed to as
of the date thereof.
AMERICAN HOME ASSURANCE COMPANY


NEW HAMPSHIRE INSURANCE COMPANY


THE INSURANCE COMPANY OF THE STATE OF PENNSYVANIA COMMERCE AND INDUSTRY
INSURANCE COMPANY


AIG PROPERTY CASUALTY COMPANY


AMERICAN GENERAL LIFE INSURANCE COMPANY (SBM TO WESTERM NATIONAL LIFE INSURANCE
COMPANY)


AMERICAN GENERAL LIFE INSURANCE COMPANY (SBM TO SUNAMERICA LIFE INSURANCE
COMPANY)


THE UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF NEW YORK


AMERICAN GENERAL LIFE INSURANCE COMPANY


THE VARIABLE ANNUITY LIFE INSURANCE COMPANY
By: AIG Asset Management (U.S.), LLC, as investment adviser


By: /s/ Marcy Lyons
Name: Marcy Lyons
Title: Managing Director


SECURITY BENEFIT LIFE INSURANCE COMPANY
By: Guggenheim Partners Investment Management, LLC, as Sub-Advisor


By: /s/ Kevin M. Robinson
Name: Kevin B. Robinson
Title: Attorney-in-Fact


[Signature to Consent and Eighth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------

Exhibit 10.7


MIDLAND NATIONAL LIFE INSURANCE COMPANY
By: Guggenheim Partners Investment Management, LLC, as Investment Manager


By: /s/ Kevin M. Robinson
Name: Kevin B. Robinson
Title: Attorney-in-Fact


HORACE MANN LIFE INSURANCE COMPANY
By: Guggenheim Partners Investment Management, LLC, as Advisor


By: /s/ Kevin M. Robinson
Name: Kevin B. Robinson
Title: Attorney-in-Fact


NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE COMPANY
By: Guggenheim Partners Investment Management, LLC, as Investment Manager


By: /s/ Kevin M. Robinson
Name: Kevin B. Robinson
Title: Attorney-in-Fact


WILTON REINSURANCE COMPANY
By: Guggenheim Partners Investment Management, LLC, as Advsior


By: /s/ Kevin M. Robinson
Name: Kevin B. Robinson
Title: Attorney-in-Fact


TEXAS LIFE INSURANCE COMPANY
By: Guggenheim Partners Investment Management, LLC, as Advsior


By: /s/ Kevin M. Robinson
Name: Kevin B. Robinson
Title: Attorney-in-Fact








[Signature to Consent and Eighth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------

Exhibit 10.7


WILTON REINSURANCE LIFE COMPANY OF NEW YORK
By: Guggenheim Partners Investment Management, LLC, as Advsior


By: /s/ Kevin M. Robinson
Name: Kevin B. Robinson
Title: Attorney-in-Fact


EQUITRUST LIFE INSURANCE COMPANY
By: Guggenheim Partners Investment Management, LLC, as Advsior


By: /s/ Kevin M. Robinson
Name: Kevin B. Robinson
Title: Attorney-in-Fact


UNITED SERVICES AUTOMOBILE ASSOCIATION


CATASTROPHE REINSURANCE COMPANY


USAA CASUALTY INSURANCE COMPANY


USAA GENERAL INDEMNITY COMPANY


GARRISON PROPERTY & CASULATY INSURANCE COMPANY


USAA LIFE INSURANCE COMPANY


By: /s/ Donna Baggerly
Name: Donna Baggerly
Title: Vice President - Insurance Portfolios






















[Signature to Consent and Eighth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------

Exhibit 10.7


METROPOLITAN LIFE INSURANCE COMPANY


GENERAL AMERICAN LIFE INSURANCE COMPANY
By: Metropolitan Life Insurance Company, its Investment Manager


By: /s/ John Willis
Name: John Willis
Title: Senior Vice President and Managing Director


METLIFE INSURANCE K.K.
By: MetLife Investment Advisors, LLC, Its Investment Manager


By: /s/ John Willis
Name: John Willis
Title: Senior Vice President and Managing Director


AXIS REINSURANCE COMPANY
By: MetLife Investment Advisors, LLC, Its Investment Manager


BRIGHTHOUSEE LIFE INSURANCE COMPANY
F/K/A METLIFE INSURANCE COMPANY USA F/K/A METLIFE INSURANCE COMPANY OF
CONNECTICUT AND AS SUCCESSOR BY MERGER TO METLIFE INVESTORS USA INSURANCE
COMPANY AND METLIFE INVESTORS INSURANCE COMPANY
by MetLife Investment Advisors, LLC, Its Investment Manager


BRIGHTHOUSEE LIFE INSURANCE COMPANY OF NY
F/K/A FIRST METLIFE INVESTORS INSURANCE COMPANY
by MetLife Investment Advisors, LLC, Its Investment Manager


By: /s/ Frank O. Monfalcone
Name: Frank O. Monfalcone
Title: Managing Director


[Signature to Consent and Eighth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------

Exhibit 10.7


THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
By: Northwestern Mutual Investment Management Company, LLC, its investment
adviser


By: /s/ Michael H. Leske
Name: Michael H. Leske
Title: Managing Director


NORTHWESTERN LONG TERM CARE INSURANCE COMPANY


By: /s/ Michael H. Leske
Name: Michael H. Leske
Title: Managing Director


VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY (F?K?A ING LIFE INSURANCE AND
ANNUITY COMPANY)


VOYA INSURANCE AND ANNUITY COMPANY (F?K?A ING USA ANNUITY AND LIFE INSURANCE
COMPANY)


RELIASTAR LIFE INSURANCE COMPANY
By: Voya Investment Management LLC, as Agent


By: /s/ Gregory R. Addicks
Name: Gregory R. Addicks
Title: Senior Vice President


FIDELITY & GUARANTY LIFE INSURANCE COMPANY


By: /s/ Thomas Cunningham
Name: Thomas Cunningham
Title: Vice President
















[Signature to Consent and Eighth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------

Exhibit 10.7


THE LINCOLN NATIONAL LIFE INSURANCE COMPANY
By: Macquarie Investment Management Advisers, a series of Macquarie Investment
Management Business Trust, Attorney in Fact


By: /s/ Karl Spaeth
Name: Karl Spaeth
Title: Vice President


LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK
By: Macquarie Investment Management Advisers, a series of Macquarie Investment
Management Business Trust, Attorney in Fact


By: /s/ Karl Spaeth
Name: Karl Spaeth
Title: Vice President


MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
By: Barings LLC as its Investment Adviser


By: /s/ Steven J. Katz
Name: Steven J. Katz
Title: Managing Director & Senior Counsel


C.M. LIFE INSURANCE COMPANY
By: Barings LLC as its Investment Adviser


By: /s/ Steven J. Katz
Name: Steven J. Katz
Title: Managing Director & Senior Counsel


UNITED OF OMAHA LIFE INSURANCE COMPANY


By: /s/ Justin P. Kavan
Name: Justin P. Kavan
Title: Senior Vice President








[Signature to Consent and Eighth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------

Exhibit 10.7


MUTUAL OF OMAHA INSURANCE COMPANY


By: /s/ Justin P. Kavan
Name: Justin P. Kavan
Title: Senior Vice President


COMPANION LIFE INSURANCE COMPANY


By: /s/ Justin P. Kavan
Name: Justin P. Kavan
Title: An Authorized Signer


MODERN WOODMEN OF AMERICA


By: /s/ Douglas A. Pannier
Name: Douglas A. Pannier
Title: Group Head - Private Placements


MODERN WOODMEN OF AMERICA


By: /s/ Christopher M. Cramer
Name: Christopher M. Cramer
Title: Manager - Fixed Income


LIFE INSURANCE COMPANY OF SOUTHWEST


By: /s/ Andrew Ebersole
Name: Andrew Ebersole
Title: Head of Private Placements


PHOENIX LIFE INSURANCE COMPANY


By: /s/ Christopher M. Wilkos
Name: Christopher M. Wilkos
Title: Vice President


PHL VARIABLE INSURANCE COMPANY


By: /s/ Christopher M. Wilkos
Name: Christopher M. Wilkos
Title: Vice President




[Signature to Consent and Eighth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------

Exhibit 10.7


FARM BUREAU LIFE INSURANCE COMPANY


By: /s/ Herman L. Riva
Name: Herman L. Riva
Title: Securities Vice President


SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY


By: /s/ David Divine
Name: David Divine
Title: Senior Portfolio Manager


ASSURITY LIFE INSURANCE COMPANY


By: /s/ Victor Weber
Name: Victor Weber
Title: Senior Director - Investments




[Signature to Consent and Eighth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------


Exhibit 10.7


Annex A
Freehold Property
Freehold property known as land on the south side of Cut Lane registered at the
Land Registry under Title Number DY117067 and land lying to the west of Stores
Road, Derby under Title Numbers DY117067 and DY359775 of which the Freehold
Seller is the registered proprietor with absolute title.







--------------------------------------------------------------------------------


Exhibit 10.7


Annex B
Leasehold Property
Leasehold property at and known as land and buildings lying on the west side of
Stores Road, Derby registered at the Land Registry under Title Number DY357509,
held under a Lease dated 20 December 2002, made between (1) Derby City Council
and (2) Shaw Group UK Limited granted for a term of 130 years from 20 December
2002 at an initial rent of £26,000 per annum and of which the Leasehold Seller
is the registered proprietor with absolute leasehold title.



